Citation Nr: 0204228	
Decision Date: 05/08/02    Archive Date: 05/17/02

DOCKET NO.  00-22 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to assignment of a higher initial disability 
rating for post-traumatic stress disorder (PTSD) with panic 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from November 1965 until 
November 1967.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a June 2000 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Louisville, Kentucky, which granted service 
connection for PTSD with panic disorder and assigned a 10 
percent disability evaluation from June 22, 1999.  The 
veteran appealed the disability percentage assigned in that 
rating decision.  In a July 2001 rating decision, the RO 
increased the disability percentage assigned the veteran's 
PTSD with panic disorder to 30 percent effective from June 
22, 1999.  The veteran continued to express his disagreement 
with the assigned disability percentage.

The Board notes that the veteran was afforded a hearing 
before the undersigned in December 2001 in connection with 
his claim.  Transcripts of these proceedings are associated 
with the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's PTSD with panic disorder is productive of 
anxiety, depression, frequent panic attacks, nightmares, 
sleep disturbance, some subjective complaints of memory 
impairment and difficulty in establishing and maintaining 
effective social relationships.   



CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent 
for PTSD with panic disorder have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 1001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. Part 4, including 
§§ 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126), which applies 
to all pending claims for VA benefits, and which provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA 2000, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his claims.  See 38 U.S.C.A § 5103A (West Supp. 
2001).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. §3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In the present case, the RO included the VCAA laws in a 
February 2001 letter to the veteran.  Thus, the veteran has 
been put on notice as to the new requirements regarding the 
duty to assist.  Moreover, the Board has reviewed the file, 
and finds that the requirements under the VCAA have been met.  
In that regard, the Board finds that the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim, which included copies of the rating actions, a 
September 2000 statement of the case, and a July 2001 
supplemental statement of the case.  The RO also made 
satisfactory efforts to ensure that all relevant evidence had 
been associated with the claims file.  Moreover, the veteran 
was most recently afforded a VA examination in May 2000 in 
connection with his claim.  Additionally, the file contains 
several VA outpatient treatment reports, dated from January 
2000 until February 2001.  The Board also notes that the 
veteran has submitted VA outpatient treatment reports dated 
from March 2001 until November 2001, as well as lay 
statements from the veteran's mother and ex-wife.  Finally, a 
transcript of the veteran's December 2001 hearing before the 
undersigned is of record.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.  

In considering the duty to assist under the VCAA, the Board 
acknowledges the veteran's request, as made through his 
accredited representative at the time of his December 2001 
hearing before the undersigned, for a new VA examination.  
However, the Board finds that a VA examination is not 
required under the VCAA in the present case.   As the file 
contains a recent examination in May 2000, along with VA 
outpatient treatment reports through November 2001, the 
medical evidence of record is sufficient to decide the claim, 
and a further examination in not necessary under 38 U.S.C.A. 
§5103A(d)(2).  

Based on all of the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with VA's redefined duty to assist.

Relevant law and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Factual Background

The report of examination in May 2000 details the veteran's 
occupational and social history.  It was noted that the 
veteran was employed as a truck driver and that he had held 
the position for nearly 30 years.  He had been married for 26 
years before separating with his wife.  Five years later they 
resumed their relationship, and the veteran reported that he 
and his ex-wife were getting along fairly well.  The veteran 
was noted to have two grown children with whom he appeared to 
be close.  The veteran's interests were noted to include 
participating in a motorcycle club, camping and working on 
old cars.  

At the time of his examination in May 2000, the veteran 
presented with subjective complaints of anxiety.  The veteran 
stated that he had panic attacks, which frequently followed 
nightmares relating to Vietnam.  The veteran reported that he 
was taking medication that kept the panic attacks under 
control.  The veteran further stated that his mood was at 
times depressed, but not to the point where he would cry.  
The veteran stated that in the past he would get angry and 
break things.  He described an incident in which he shot his 
gun at his lawnmower.  He further noted his symptomatology 
included some difficulty sleeping.  He reported sleeping for 
about 5 hours per night.  

The VA examiner made several objective findings at the May 
2000 examination.  The veteran's memory was deemed to be 
intact, and his insight and judgment were good.  No thought 
disorders were apparent.  The veteran was noted to suffer 
from intrusive thoughts, over which the veteran maintained 
full control.  Delusions and hallucinations were denied, and 
no inappropriate behavior was discovered.  The veteran was 
noted to have had suicidal ideation in the past, but none at 
the time of the examination.  He was not found to engage in 
any obsessive or ritualistic behavior.  He was noted to have 
panic attacks that were well controlled by medication.  Some 
difficulty with sleeping was noted, but the examiner stated 
that this did not constitute "sleep impairment."  The 
veteran was diagnosed with PTSD, and was assigned a Global 
Assessment of Functioning (GAF) score of 65. 

Reports of VA outpatient care dated from January 2000 through 
November 2001 detailed the veteran's PTSD symptomatology.  
These reports revealed consistent complaints of nightmares, 
anxiety and panic attacks.  A September 2001 report indicated 
that the veteran's panic attacks were worsening.  These 
treatment reports also showed the veteran's mood to be 
consistently euthymic, as was noted in reports dated December 
2000, January 2001, July 2001 and November 2001.  While a 
February 2001 report noted suicidal ideation, all other 
reports before and after were negative for suicidal thoughts.  
Depression was noted in September 2000, October 2000 and 
September 2001.  The latter report noted that the veteran's 
level of depression had increased.  Sleep problems were noted 
in August 2000, September 2000, and October 2000.  The 
veteran was noted to have been sleeping more soundly in more 
recent reports dated January 2001 and April 2001.  The 
veteran's affect was described as normal in September 2000, 
guarded in April 2001, and mildly constricted in September 
2001.  Finally, the VA outpatient treatment reports noted the 
veteran's GAF score to be 60 in February 2000 and September 
2001, 65 in August 2000, and 70 in December 2000 and April 
2001.

In support of his claim, the veteran submitted letters 
written in December 2001 by his mother and ex-wife.  These 
letters stated that the veteran's PTSD symptomatology had 
worsened.  It was noted that the veteran was increasingly 
reluctant to go out in public, and that he barely interacted 
anymore.

At this hearing the veteran's representative noted that the 
veteran was experiencing frequent panic attacks and a sense 
of isolation from friends and relatives.  It was noted that 
the veteran's nightmares and flashbacks had increased 
markedly since September 2001.  The veteran stated that his 
panic attacks were occurring about 2 to 3 times per week.  
Each attack was said to last approximately 10 to 20 minutes.  
The veteran testified that being around a crowd of people 
tended to precipitate an attack.  The veteran further 
reported having nightmares about twice a week.  He stated 
that he was unable to achieve more than 5 hours of sleep per 
night.  The veteran stated that the events of September 11, 
2001 caused his nightmares and panic attacks to exacerbate, 
as he was worried about the prospect of his son having to go 
to war.  With regard to his feelings of isolation, the 
veteran stated that he did not want to be around anyone, even 
friends and relatives.  He further testified that he was 
easily agitated around friends.  However, the veteran did 
note that he had one close friend that he would spend time 
with, and that they would tinker with things in the friend's 
garage.  Additionally, the veteran stated that he was 
experiencing some loss of short-term memory.  As an example, 
the veteran described a situation in which he could not 
remember the name of a co-worker.  
At the December 2001 hearing, the veteran also talked about 
his daily life.  He stated that he spent most of his time at 
home.  He stated that he didn't go to stores, except he noted 
that he could manage if required to make an occasional quick 
stop, such as for a gallon of milk.    

Analysis

The veteran is presently assigned a 30 percent rating, 
effective June 1999, pursuant to the schedular criteria set 
forth under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 
mental disorder is evaluated "based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of examination."  38 C.F.R. 
§ 4.126(a).  

Under Diagnostic Code 9411, a 30 percent evaluation is 
assigned if there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  
A 50 percent evaluation requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

The Board further notes that a 70 percent rating is warranted 
under Diagnostic Code 9411 for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  
Finally, a 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The Board has thoroughly reviewed the evidence of record, as 
previously summarized.  For the reasons discussed below, the 
Board finds that, with the resolution of reasonable doubt in 
the veteran's favor, a 50 percent disability evaluation is in 
order for his PTSD with panic disorder.   

As previously noted, in order to be entitled to a 50 percent 
rating under Diagnostic Code 9411, the medical evidence of 
record would have to demonstrate findings such as: flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; difficulty in understanding complex commands; 
impaired judgment; and impaired abstract thinking.  While the 
evidence of record does not reflect these symptoms, there is 
substantial evidence of panic attacks several times per week 
that are not always controlled by medication, subjective 
complaints of some memory loss, disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective social relationships.  The veteran has documented 
frequent nightmares, anxiety, depression and sleep 
impairment.  There is no legal requirement that in order to 
warrant the next higher evaluation for a particular 
disability, the associated demonstrated symptomatology must 
meet all of requirements of a particular diagnostic code.  
Pertinent regulations do not require that all cases show all 
findings specified by the rating schedule, but do require 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function is expected in all cases.  
38 C.F.R. § 4.21 (2001).  Further, in keeping with 38 C.F.R. 
§ 4.7, as set forth above, the disability may be rated under 
the diagnostic code which produces the higher rating, if that 
diagnostic code better reflects the extent of the veteran's 
disability.  In this regard, the Board finds that the 
veteran's overall disability picture more nearly approximates 
a 50 percent disability evaluation under Diagnostic Code 9411 
for the entire period of this appeal. 

In determining that a higher evaluation is in order in this 
case, the Board has considered the veteran's accounts 
regarding his ability to function socially and 
occupationally.  Although the record indicates that the 
veteran has been able to maintain adequate relationships with 
his family members, he has also reported being increasingly 
isolated.  He has also indicated that although he was able to 
work as a truck driver for many years prior to his 
retirement, the nature of that employment enabled him to 
maintain employment despite having anxiety and panic attacks.  
The Board notes that due to the severity, frequency and 
length of time that the veteran has experienced frequent 
panic attacks and anxiety as documented in the medical 
evidence, the statements from the veteran and his relatives 
describing the veteran's isolation are credible.  

The Board is mindful of its duty in rating evaluation cases 
to match symptomatology with criteria under the appropriate 
diagnostic code and to assign the most closely corresponding 
rating.  38 C.F.R. § 4.7.  The Board does acknowledge that 
review of the totality of the record discloses mixed evidence 
pertaining to the severity of the veteran's PTSD with panic 
disorder.  In this regard, the Board has also considered the 
GAF scale scores assigned during the relevant time period in 
question.  The GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness," including even mental 
illness not attributable to service-connected PTSD.  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) (DSM-IV); Richard v. Brown, 9 Vet. App. 266 (1996).  
A GAF score of 51-60 contemplates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Id.  A GAF score of 61-70 contemplates some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  Id.  As noted above, 
the veteran's GAF scores have ranged during the course of 
this appeal from 60 to 70 indicating a degree of impairment 
mild to moderate in degree.  A GAF score is highly probative 
as it relates directly to the veteran's level of impairment 
of social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 
7 Vet. App. 204, 207 (1994).  

However, while the GAF scores are probative in a case, such 
scores are not necessarily determinative in a particular 
case.  In this case, while the veteran appears to have on 
occasion relatively high GAF scores, the Board has also 
placed great weight on the actual findings reported in the 
medical evidence as well as on the lay statements and 
testimony presented on the veteran's behalf.  In this regard, 
the evidence of record presents a consistent picture of the 
veteran's symptoms.  The appellant has depressed mood, 
anxiety, nightmares with some sleep impairment, and frequent 
panic attacks.  He has also reported significant social 
isolation.  The Board finds that such symptomatology warrants 
an increased evaluation in this case. 

The Board acknowledges the statements made on the veteran's 
behalf that his symptomatology had worsened, particularly 
following events on September 11, 2001.  However, the 
clinical evidence does not reflect any significant chronic 
change in symptomatology to warrant an increased evaluation.  
The Board acknowledges that symptomatology associated with 
the veteran's PTSD with panic disorder has fluctuated over 
the course of this appeal.  For example, reports dated 
January 2001 and April report noted that the veteran was 
having less difficulty sleeping.  Then, a July 2001 report 
indicated a return of his sleeping problems.  The veteran's 
mood assessments also showed such fluctuation.  In April 
2001, his mood was labeled as guarded.  Then, in a later 
report dated September 2001, his mood was described as only 
mildly constricted.  In summation, while the record indicates 
fluctuation in the veteran's symptomatology, the demonstrated 
chronic symptomatology overall warrants a 50 percent rating.  
Thus, an evaluation in excess of 50 percent is not in order 
in this case.  

In conclusion, the evidence associated with the claims file 
demonstrates that the veteran's PTSD symptomatology is most 
consistent with the criteria for a rating of 50 percent under 
Diagnostic Code 9411. 

Finally, the evidence does not reflect that the veteran's 
PTSD has caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating of 50 percent for PTSD is 
granted subject to the laws and regulations governing the 
payment of monetary benefits.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

